Citation Nr: 0903261	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-09 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Whether new and material evidence has been received to 
warrant a reopening of the veteran's previously denied 
service connection claim for a back disorder.  

2.	Whether new and material evidence has been received to 
warrant a reopening of the veteran's previously denied 
service connection claim for a neck disorder.  

3.	Whether new and material evidence has been received to 
warrant a reopening of the veteran's previously denied 
service connection claim for a vision disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from September 1946 to March 
1948.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.      

In this decision, the Board will reopen the veteran's claims 
for service connection.  The reopened claims are then 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	In an unappealed September 2002 rating decision, the RO 
denied the veteran's service connection claim for a back 
disorder.  

2.	In an unappealed September 2002 rating decision, the RO 
denied the veteran's claim to reopen his service connection 
claim for a neck disorder.   

3.	In an unappealed September 2002 rating decision, the RO 
denied the veteran's claim to reopen his service connection 
claim for a vision disorder.   

4.	The record contains new and material evidence regarding 
the veteran's service connection claim for a back disorder.  

5.	The record contains new and material evidence regarding 
the veteran's service connection claim for a neck disorder.  

6.	The record contains new and material evidence regarding 
the veteran's service connection claim for a vision disorder.  


CONCLUSIONS OF LAW

1.	A rating decision dated in September 2002, which denied 
the veteran's claim for service connection for a back 
disorder, is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 
20.200 (2008).   

2.	A rating decision dated in September 2002, which denied 
the veteran's claim for service connection for a neck 
disorder, is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 
20.200 (2008).   

3.	A rating decision dated in September 2002, which denied 
the veteran's claim for service connection for a vision 
disorder, is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 
20.200 (2008). 

4.	New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).     

5.	New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a neck disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).     

6.	New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a vision disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claims to reopen, the Board has determined that the 
evidence supports a grant of the benefits sought.  
Consequently, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/development would be an 
inefficient use of VA time and resources.  

II.  The Claims to Reopen the Claims for Service Connection 

The veteran claims that he has current back, neck, and vision 
disorders that relate to his active service.  The RO 
originally denied the veteran's service connection claims in 
a September 2002 rating decision.  The veteran did not appeal 
that decision.  Thus, the RO's decision became final.  See 38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2008).  In July 
2004, the veteran filed claims to reopen his service 
connection claims, which the RO denied in the November 2004 
rating decision on appeal.  For the reasons set forth below, 
the Board disagrees with that decision.    

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying service 
connection claims therefore, the Board must first decide 
whether VA has obtained new and material evidence since the 
most-recent final rating decision - in September 2002 - that 
denied the veteran's service connection claims for back, 
neck, and vision disorders.        

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc).  According to VA regulation, "new" 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2008).  New 
and material evidence cannot be cumulative or redundant.  Id.

Again, the RO denied the veteran's service connection claims 
in September 2002.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of that decision 
with the evidence of record received since that decision.  

	Evidence of Record Considered in the September 2002 
Rating Decision 

The relevant evidence of record in September 2002 consisted 
of statements from the veteran; the veteran's February 1948 
discharge medical examination report which indicated no back, 
neck, or eye disorders; a February 1948 service treatment 
record which notes "injured back," "contusion," "pain 
over spinous process," and "aggravated by walking," but 
which also notes a negative x-ray of the spine; VA records 
indicating treatment in the early 2000s for neck and back 
pain; private records dated in the 1990s which demonstrate 
treatment for a vision disorder; and a statement from the RO 
indicating that the veteran's service treatment records may 
have been destroyed by fire while in the possession of the US 
government.  In sum, the evidence in September 2002 indicated 
that the veteran may have injured his back while in service, 
but did not indicate in-service neck or eye injuries.  Also, 
the record contained no medical nexus evidence.  As such, the 
RO denied the veteran's claims.  See 38 C.F.R. § 3.303.  
Again, that September 2002 decision became final.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Received Since the September 2002 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claims is 
relevant evidence that has been added to the record since the 
final September 2002 rating decision.  Since that decision, 
the relevant evidence that VA has received consists of 
additional statements from the veteran, detailing his in-
service back injury, and detailing his argument that he 
injured his eyes as a result of in-service exposure to carbon 
tetrachloride; additional VA medical treatment records dated 
until February 2007 which reflect diagnoses of eye disorders, 
and lumbar, thoracic, and cervical spine disorders; articles 
indicating that carbon tetrachloride can damage the eyes; 
private medical records dated from July 1969, which detail 
neck, back, and eye disorders; and the transcript of the 
veteran's January 2009 Board hearing in which the veteran 
described a back injury aboard a naval vessel during rough 
seas, a back and neck injury from the collapse of a bunk bed 
onto his neck and back, a back injury during a jeep accident, 
a back injury from metal falling onto his back during 
construction of a building, and eye injuries as a result of 
exposure to carbon tetrachloride.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the September 
2002 final rating decision.  Moreover, the Board finds the 
veteran's statements, in writing and those reflected in the 
Board hearing transcript, to be material evidence as well.  
See 38 U.S.C.A. § 5107(b).  Though the veteran's assertions 
were included in the record prior to the September 2002 
decision, the level of detail provided since September 2002 
was not.  The Board finds this detail particularly relevant 
and material here because the record indicates that service 
treatment records that may have reflected the veteran's 
claimed in-service disorders were apparently destroyed by 
fire while in the possession of the government.  As such, the 
Board finds it appropriate to give the veteran the benefit of 
the doubt in this matter, and then further assess his claims 
to service connection.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991) (where records are apparently lost while in 
the possession of the government, a heightened obligation 
applies to consider carefully the benefit-of-the-doubt rule).  
Moreover, the new evidence addresses the central 
unestablished facts necessary to substantiate the veteran's 
claims - that his in-service injuries caused his back and 
neck disorders, and that his in-service exposure to chemicals 
caused his vision disorder.  The evidence is therefore not 
only new, but is material as well.  38 C.F.R. § 3.156(a).  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the veteran's claims to reopen the claims for 
service connection, for back, neck, and vision disorders, are 
granted.   Having reopened the veteran's claims, the next 
question is whether the Board is permitted to conduct a de 
novo review at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1994) (in assessing claims to reopen, the Board must 
determine whether the veteran has been given adequate notice 
of the need to submit evidence or argument on that question, 
and an opportunity to address the question at a hearing, and, 
if not, whether the veteran is prejudiced thereby).  In this 
matter, the Board finds a remand appropriate.  The veteran 
has not undergone VA compensation examination for the 
disorders underlying his reopened claims.  See 38 U.S.C.A. 
§ 5103A.        


ORDER

1.	New and material evidence having been submitted, the claim 
for service connection for a back disorder is reopened.  

2.	New and material evidence having been submitted, the claim 
for service connection for a neck disorder is reopened.  

3.	New and material evidence having been submitted, the claim 
for service connection for a vision disorder is reopened.  


REMAND

As indicated, new VA compensation examination reports and 
opinions should be included in the record.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature, severity and etiology of any 
back, neck, or vision disorder.  The 
claims file must be made available to and 
reviewed by the examiners in conjunction 
with the examinations, and the 
examination reports should reflect that 
such reviews were made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.  

2.  Each examiner should then advance an 
opinion on whether the veteran has his 
claimed disorder (i.e., back, neck, eye) 
and whether such a disorder had its onset 
in service or was aggravated during 
service.  Each examiner should provide a 
complete rationale for any conclusions 
reached.  

3.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


